Citation Nr: 1028740	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  05-11 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES


1.  Whether new and material evidence has been received to reopen 
a claim of service connection for an acquired psychiatric 
disorder, to include paranoid schizophrenia.  

2.  Entitlement to a total disability evaluation based upon 
individual employability due to service-connected disability 
(TDIU).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran served on active duty from April 1982 to April 1985 
and from January 1987 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania in March 2004.  

In March 2005, the Veteran testified during a personal hearing at 
the RO.  A copy of the transcript is in the claims file. 

The Veteran requested a Travel Board hearing and was scheduled 
for such a hearing in January 2007.  He failed to appear for that 
hearing, however, and there is no indication from the record that 
he presented good cause for his failure to appear at that 
hearing.  The Board will therefore proceed with his appeal as 
though the request for a hearing had been withdrawn.  See 38 
C.F.R. § 20.704(d). 

The Board remanded the case in October 2007 to attempt to obtain 
records from the Social Security Administration.  A February 2009 
Board decision denied a rating in excess of 40 percent for lumbar 
disc disease with lumbar strain but remanded the case because it 
was claimed that there was clear and unmistakable error (CUE) in 
a 1991 RO decision denying service connection for paranoid 
schizophrenia, inasmuch as schizophrenia was diagnosed within one 
year of the Veteran's April 5, 1985, discharge from his first 
period of service.  Because any possible grant of this claim 
might have rendered moot the issue of whether new and material 
evidence has been received to reopen a claim of service 
connection for an acquired psychiatric disorder, to include 
paranoid schizophrenia, and because a grant of either claim might 
impact upon the claim for a TDIU rating, appellate adjudication 
of the latter two claims was deferred.  In the Remand portion of 
the February 2009 Board decision it was specifically noted that 
"[t]he Board emphasizes, however, that to obtain appellate 
review of any issue not currently in appellate status, a 
perfected appeal must be filed.  See, 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2008)."   

Thereafter, a July 2009 rating decision found that there was no 
CUE in the 1991 ROD decision denying service connection for 
schizophrenia.  By letter that same month the Veteran was 
notified of this decision, provided a copy of this decision, and 
notified of his appellate rights.  However, no notice of 
disagreement (NOD) has been received which would have initiated 
an appeal from that decision.  See 38 C.F.R. § 20.200 (2009) (An 
appeal consists of a timely filed Notice of Disagreement in 
writing and, after a Statement of the Case has been furnished, a 
timely filed Substantive Appeal); 38 U.S.C.A. § 20.201 (A written 
communication from a claimant or his or her representative 
expressing dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a desire 
to contest the result will constitute a Notice of Disagreement); 
and 38 C.F.R. § 20.302(a) (must file a Notice of Disagreement 
with a determination by the agency of original jurisdiction 
within one year from the date that that agency mails notice of 
the determination to him or her). 

Thereafter, and following a favorable VA medical opinion, a 
February 2010 Supplemental Statement of the Case (SSOC) denied 
service connection for paranoid schizophrenia on the merits.  

The case has now been returned to the Board for further appellate 
consideration. 

In light of the favorable determination as to whether new and 
material evidence has been received to reopen a claim of service 
connection for an acquired psychiatric disorder, to include 
paranoid schizophrenia, and the grant of service connection for 
paranoid schizophrenia, the claim for a TDIU rating must be 
remanded. 

The claim for a TDIU rating is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran did not appeal a May 2000 rating decision which 
denied service connection for a nervous disorder; and that 
decision is final. 

2.  The additional evidence received since the May 2000 rating 
decision shows that the Veteran's psychiatric symptoms in 1986, 
within one year of discharge from his first period of active 
service at least as likely as not represented the onset of the 
currently diagnosis chronic paranoid schizophrenia and, so, 
relates to an unestablished fact necessary to substantiate the 
claim of service connection for a nervous disorder.  

3.  Upon de novo consideration, the evidence establishes that the 
Veteran's current psychiatric disorder is a psychosis and that, 
while quiescent during his second period of active service, first 
manifested within one year of discharge from his first period of 
active service, even requiring hospitalization and anti-psychotic 
medication at that time. 


CONCLUSIONS OF LAW

1.  The unappealed RO rating decision in May 2000 denying service 
connection for a nervous disorder became final.  38 U.S.C.A § 
7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2009).  

2.  The additional evidence presented since the May 2000 rating 
decision denying service connection for a nervous disorder is new 
and material, and the claim of service connection for a nervous 
disorder is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 
38 C.F.R. § 3.156(a) (2009).  

3.  Chronic paranoid schizophrenia manifested within one year of 
the Veteran's discharge from his first period of active service.  
38 U.S.C.A. §§  1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate the claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide.  Under 38 C.F.R. § 3.159, VA must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to reopen 
the claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

New and Material Evidence Claim

As the application to reopen the claim of service connection is 
resolved in the Veteran's favor, and service connection for the 
claimed disorder is granted, further discussion of VCAA 
compliance is not required.  Moreover, any failure of the RO to 
comply with the holding in Kent v. Nicholson, 20 Vet. App. 1 
(2006) is nonprejudicial.  

Reopening

The RO denied reopening of the claim for service connection for a 
nervous disorder in February 1977.   After the Veteran was 
notified of the adverse determination and of his procedural and 
appellate rights, he did not appeal the rating decision.  By 
operation of law, the rating decision, denying the original claim 
of service connection became final. 38 U.S.C.A. § 7105(c); 38 
C.F.R. § 3.104(a).  

New and Material Evidence Claim

An unappealed rating decision is final based on the evidence then 
of record. 38 U.S.C.A. § 7105(c).  New and material evidence is 
required to reopen a previously denied claim. 38 U.S.C.A. § 5108.  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The ultimate weight to be accorded evidence is 
a question of fact that must be determined after the claim is 
reopened and based on all of the evidence on file. Id. at 513. 

As to applications to reopen a previously denied claim received 
on or after August 29, 2001, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The doctrine of the favorable resolution of doubt is not 
applicable in the reopening analysis but applies only after new 
and material evidence has been submitted to reopen a claim and 
adjudication of the claim on the merits.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1994).  However, the doctrine is applicable upon 
de novo consideration of a claim for service connection.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Background

The service treatment records (STRs) of the Veteran's first 
period of active service are negative for psychiatric disability. 

On file are clinical records from the Terrell State Hospital of 
March and April 1986 (although some appear to be erroneously 
dated March 1985).  A March 1986 record reflects that the Veteran 
began deteriorating 6 months earlier. He became hostile to his 
father, had difficulty sleeping, and displayed a great deal of 
paranoid thinking.  He also appeared to currently have visual and 
auditory hallucinations.  On mental status examination his affect 
was very inappropriate and he was only partially oriented to 
place, person, and time.  He denied having delusions and 
hallucinations. The admission diagnosis was a schizophreniform 
disorder.  During his hospitalization his speech rambled and he 
stated that people had "gotten the devil on me."  He stated 
that he had seen a psychiatrist only once.  It was reported that 
the admission diagnosis was an atypical psychosis.  Another 
mental status examination found that he admitted hearing voices 
from the radio which spoke to him.  He was given Haldol and 
Cogentin. He was placed on an Order of Protective Custody.  He 
was discharged to a VA hospital. 

An April 1986 VA hospital discharge summary reflects that the 
Veteran had believed that he heard voices from radio and TV which 
spoke to him. When he walked down a street, he felt that people 
followed him.  During his hospitalization he was given Prolixin 
Decanoate and Cogentin.  His delusions and hallucinations then 
gradually subsided.  He left the hospital without permission on 
two occasions to stay with his mother but returned voluntarily.  
He felt that he did not need treatment and his mother felt that 
there was nothing wrong with him.  At discharge he did not show 
any signs of dangerousness.  He was given a discharge 
prescription for Cogentin.  The discharge diagnosis was chronic 
paranoid schizophrenia with acute exacerbation.  

The Veteran filed his initial VA claim for compensation in April 
1986, claiming service connection for a chronic nervous disorder.   
He did not attend a scheduled VA examination and was notified 
byRO letter dated July 2, 1986, that this was the reason that his 
claim was denied. 

The Veteran filed another VA claim in 1991 for VA compensation 
for a back disorder.  

After private clinical records pertaining to a postservice 
vehicular accident in 1989 were obtained, and he again failed to 
attend a scheduled VA examination in 1991, the RO formally denied 
claims for service connection for paranoid schizophrenia and a 
back disorder in a June 1991 rating decision.  The Veteran was 
notified of this by RO letter in that same month.  

In an April 1992 correspondence from the Veteran he disagreed 
with the denial of service connection for a back disorder and as 
to a psychiatric disorder he stated that "[i]n reference to the 
diagnosis of paranoid schizophrenia with acute exacerbation made 
during a hospital stay from 3, April 1986 to 25, April 1986; I 
take exception to this as erroneous and want it exponged [sic] 
from my file, or evidence to back up this allegation sent to me 
for examination."  

Following a June 1992 Statement of the Case addressing the claim 
for service connection for a back disorder, and filing a 
Substantive Appeal (then VA Form 1-9) in August 1992, an April 
1993 rating decision granted service connection for residuals of 
a lumbosacral strain, which was assigned an initial 20 percent 
disability rating.  

In September 1994 the Veteran filed a claim for an increase in 
the evaluation of his service-connected low back disorder and 
also claimed service connection for a mental disorder.  

The RO notified the Veteran by letter of October 7, 1994, that 
his claim for service connection for a psychiatric disorder had 
been previously denied and that new and material evidence was 
required to reopen the claim.  He was requested to submit the 
evidence within 60 days but had one year in which to submit it.  

By RO letter in December 1994 the Veteran was notified that his 
application to reopen his claim for service connection for a 
psychiatric disorder was denied because he had not submitted the 
evidence requested but that he still had until October 7, 1995, 
to submit the evidence and if not received before then, if 
entitled was to be eventually established benefits could not be 
paid before the date of receipt of the evidence.  He was notified 
of his appellate rights. 

The Veteran applied to reopen his claim for service connection 
for a psychiatric disorder by letter received in June 1996, in 
which he reported having received VA treatment. 

An October 1995 VA outpatient treatment (VAOPT) record reflects 
that the Veteran had been hospitalized at a private hospital due 
to a hostile episode.  It was reported that this type of thing 
had first happened about 10 years ago when he was in the 
military.  The tentative diagnoses were schizophrenia versus 
mania versus a delusional disorder.  

In a letter received in October 1996 the Veteran specifically 
stated that he wished to reopen his claim for service connection 
for a psychiatric disorder.  

The Veteran was notified by RO letter dated February 14, 1997, 
that his claim was denied on the basis that it was not well 
grounded because there was no evidence that he had been treated 
during service for a psychiatric disorder and no evidence on file 
related such a condition to his military service. 

The Veteran re-applied to reopen his claim for service connection 
for a psychiatric disorder by letter received in April 2000. 

The Veteran was notified by RO letter dated May 31, 2000, that 
his claim for a psychiatric disorder was denied.  He was informed 
that he had had one year in which to appeal the denial in 
February 1997 and, having failed to do so, new and material 
evidence was required to reopen the claim.  He was informed of 
his appellate rights. 

The Veteran re-applied to reopen his claim for service connection 
for a psychiatric disorder by letter received in December 2003.  

The additional evidence received since the May 2000 rating 
decision includes VAOPT records which show that the Veteran was 
treated for schizophrenia in 2000. 

At a March 2005 hearing before a Decision Review Officer the 
Veteran's representative stated that the Veteran had not appealed 
the 1991 denial of his claim for service connection for a 
psychiatric disorder.  The Veteran testified that he now received 
psychiatric treatment.  Page of the transcript of that hearing.  
He testified that he had not seen anyone or been treated for a 
nervous condition during service. Page 4 and 5. 

The Veteran was afforded a VA psychiatric examination in November 
2009.  The Veteran reported that he began to feel paranoid once 
he transferred from active duty to the Naval Reserves and came 
into greater contact with a civilian setting, in "1987."  He 
had found the transition to be extremely difficult.  He continued 
to believe that all civilians could not be trusted.  He had 
preferred the structure of military life.  He described his 
hallucination or delusions in the 1980s and 1990s as being the 
same.  He had last had active hallucinations in 1996.  

The examiner noted that the Veteran exhibited substantial 
paranoid delusions, paranoid thoughts in general, and fears of 
persecution.  It was concluded that the Veteran had no other 
mental disorder other than paranoid schizophrenia.  He had been 
treated by VA for psychiatric symptoms from 2000 to 2005.  

In a February 2010 addendum the VA examiner stated that after an 
additional review of the electronic records and the claim file it 
was his opinion that the "atypical psychosis" diagnosis in 1986 
at least as likely as not represented the onset of the currently 
diagnosed paranoid schizophrenia.  While overwhelming evidence 
could not be found in the claim file, based on the history of the 
Veteran's illness, as documented and as reported by him, and 
based on what was known about the typical age of onset of 
schizophrenia in men, with a modal age of onset between 18 and 25 
years, the examiner believed that the "atypical psychosis" 
diagnosis in 1986 at least as likely as not represented the onset 
of the currently diagnosis paranoid schizophrenia.  

Analysis

Initially, the Board must address whether the Veteran initiated 
an appeal from any prior denial of service connection for a 
psychiatric disorder.  This is because if an appeal had been 
initiated from a prior final denial of service connection or 
reopening of a claim for service connection, it would have 
remained in appellate status until either the appeal could not be 
perfected (for example, by the timely filing of a Substantive 
Appeal after the issuance of an SOC) or until the Board rendered 
a final decision.  See 38 C.F.R. § 20.200 (2009) (An appeal 
consists of a timely filed Notice of Disagreement in writing and, 
after a Statement of the Case has been furnished, a timely filed 
Substantive Appeal); 38 U.S.C.A. § 20.201 (A written 
communication from a claimant or his or her representative 
expressing dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a desire 
to contest the result will constitute a Notice of Disagreement); 
and 38 C.F.R. § 20.302(a) (must file a Notice of Disagreement 
with a determination by the agency of original jurisdiction 
within one year from the date that that agency mails notice of 
the determination to him or her). 
As to this, only the Veteran's correspondence in April 1992 could 
potentially be considered an NOD to the June 1991 rating decision 
which denied service connection for a psychiatric disorder.  In 
the April 1992 correspondence the Veteran only took exception to 
the diagnosis of paranoid schizophrenia.  

A mere disagreement with the diagnosis of schizophrenia did not 
constitute a disagreement with the rating decision deny service 
connection for a psychiatric disorder.  This is particularly true 
inasmuch as the April 1992 correspondence was deemed to be an NOD 
to the 1991 RO denial of service connection for a back disorder 
and the Veteran eventually went on to perfect that appeal, 
following a June 1992 SOC and by filing VA Form 1-9 in August 
1992.  So, the Veteran was well aware that the April 1992 
correspondence was deemed to be an NOD as to one issue (the 
denial of service connection for a back disorder) but not as to 
another (service connection for a psychiatric disorder) and at no 
time did he disagree with the characterization of the events by 
the RO.  Moreover, the Veteran's service representative observed 
that the Veteran had not appealed the 1991 RO denial.  

There is otherwise nothing in the record showing that the Veteran 
initiated an appeal from any prior rating decision addressing 
service connection, or reopening of a claim for service 
connection, for a psychiatric disorder.  Thus, there was never 
any appeal of the issue of service connection, or reopening of a 
claim for service connection, for a psychiatric disorder.  

As to reopening of the claim for service connection for a 
psychiatric disorder, the claim was last denied in 2000 because 
there was no evidence of paranoid schizophrenia, or any 
psychiatric disorder, during the Veteran's second period of 
military service which followed his psychiatric hospitalizations 
in 1986, nor evidence of any psychiatric treatment since that 
1986 hospitalization.  It was concluded that the episodes of 
psychiatric symptoms in 1986 was no more than acute and 
transitory, and not a manifestation of a "chronic" acquired 
psychiatric disorder. 

The additional evidence documents the current existence of a 
psychiatric disorder and the Veteran's statements of having 
continuously had a psychiatric disorder since service.  

Thus, the additional evidence is new and material because it 
relates to the unestablished fact necessary to substantiate the 
claim, i.e., the current existence of a chronic psychiatric 
disorder.  That is, evidence showing the existence of chronic 
acquired psychiatric disability that is claimed to be related to 
an event or injury during service, and so which raises a 
reasonable possibility of substantiating the claim. 

In Falzone v. Brown, 8 Vet. App. 398, 404 (1995) (where the 
issue was aggravation of pes planus) the Court stated that, 
where there was an application to reopen a claim, because the 
Board had remanded the case for an examination to determine the 
nature and severity of the claimed condition, the examination 
would not have been necessary unless the claim was to be 
adjudicated on the merits.  In Falzone, at 404, the Court held 
that in rendering such assistance (i.e., obtaining an 
examination before reopening) the Board performed a "de facto 
reopening" of the claim.  

Here, a new psychiatric examination was conducted in 2010 
addressing the matter of service connection for a psychiatric 
disorder.  The examination could not have been conducted with 
respect to the pending claim of CUE in the 1991 rating decision 
because such a determination had to be made on the basis of the 
evidentiary record as it existed in 1991, i.e., at the time of 
the rating decision being challenged.   

Thus, the examination could only have been conducted in 
conjunction with the application to reopen the claim of service 
connection for a psychiatric examination.  Inasmuch as a 
favorable medical opinion was obtained, this also constitutes new 
and material evidence for the purpose of reopening the claim for 
service connection of a psychiatric disorder. 

As the evidence is new and material, the claim of service 
connection for a psychiatric disorder is reopened.  

Upon de novo consideration, the claim for service connection for 
a psychiatric disorder is allowed.  This is because the only 
medical opinion on file which addresses whether the psychiatric 
symptoms requiring two sequential periods of psychiatric 
hospitalization, during which the Veteran manifested both 
delusions and hallucinations and also required multiple forms of 
commonly used anti-psychotic medications, represented the onset 
of the currently documented chronic paranoid schizophrenia, is 
favorable.  Indeed, the matters addressed in the 2010 medical 
opinion are all relevant to the Veteran's claim, i.e., the 
documentation of the onset about 6 months prior to his initial 
hospitalization in March 1986, with both dates being within one 
year of his April 1986 discharge from his first period of 
service, and the modal time of onset of schizophrenia in young 
males.  

The 2010 VA examiner's opinion, even if it relied to some extent 
upon the Veteran's self-related history, is in accord with the 
documented evidence of a psychotic break that occurred in 1986, 
within the first year after the Veteran's first period of active 
service.  The question of whether this was no more than acute and 
transitory, as the RO found, or represented the earliest 
manifestation of the currently documented paranoid schizophrenia, 
is a medical question which only the 2010 VA examiner's opinion 
addresses (and answers favorably).  See Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991).  

Accordingly, upon de novo consideration, service connection for 
paranoid schizophrenia is warranted.  


ORDER

The application to reopen the claim of service connection for 
paranoid schizophrenia is granted and upon de novo consideration 
service connection for paranoid schizophrenia is granted.  




REMAND

The Board finds that the favorable resolution of granting service 
connection for paranoid schizophrenia, may impact the TDIU claim.  
See Green v. West, 11 Vet. App. 472, 476 (1998); VAOPGCPREC 6-99, 
64 Fed. Reg. 52375 (1999).  Under these circumstances, the Board 
finds that, the TDIU claim should be readjudicated in light of 
the grant of service connection for paranoid schizophrenia.  
Thus, a decision by the Board on the Veteran's TDIU claim at this 
juncture would be premature.  See Henderson v. West, 12 Vet. App. 
11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should readjudicate the claim for a TDIU 
rating in light of the grant of service connection for 
paranoid schizophrenia.  

2. If a TDIU rating is not granted, the RO should 
furnish a Supplemental Statement of the Case and the 
Veteran and his representative should be provided an 
opportunity to respond in accordance with applicable 
statutes and regulations.  The case should be then 
returned to the Board for further appellate review, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


